J-A28022-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

GEORGE ANTONAS                                   IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA


                       v.

SOCRATES VASSILIADIS

Appeal of: Allen L. Feingold                          No. 3460 EDA 2014


               Appeal from the Order Entered October 31, 2014
             In the Court of Common Pleas of Montgomery County
                      Civil Division at No(s): 2011-14680


BEFORE: GANTMAN, P.J., PANELLA, J., and SHOGAN, J.

JUDGMENT ORDER BY PANELLA, J.                   FILED SEPTEMBER 23, 2015

       Appellant, Allen L. Feingold, appeals pro se1 from the order denying his

petition to intervene in the above-captioned matter entered on October 31,

2014. We affirm.

       We have reviewed the briefs of the parties, the certified record, and

the trial court’s opinion. The trial court, the Honorable Kelly C. Wall, has

authored an opinion that ably disposes of the issues presented on appeal.

We affirm based on that opinion. See Trial Court Opinion, 1/5/15.


____________________________________________


1
  Feingold is a disbarred attorney. For a history of the issues that led to his
disbarment we direct the reader to The Disciplinary Board of the Supreme
Court, Aggressive Actions Taken to Stop Disbarred Lawyer from Continuing
to Practice, available at
http://www.padisciplinaryboard.org/newsroom/news/2009/1009.php (last
visited September 17, 2015).
J-A28022-15


     We request that the Prothonotary remove this matter from the Daily

Argument List for A28.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/23/2015




                                 -2-
                                                                                 Circulated 09/18/2015 11:59 AM

 Ir'l THE COURT OF COi.\iMON PLEAS OF M:ONTGOlVIERYC01JNTY, PENNSYL VAt'{IA
                                            CIVIL ACTION - LAW

 GEORGE          P-..1'\1TON-AS                                    Common Pleas No: 2011-14680
                                     Plaintiff

           vs.


 SOCRATES VASSILIADIS, et al.
                        Defendants                                 Superior Court No: 3460 EDA 2014



 wsu, J.                                                                           January 5, 2015

                                                 OPINION
         Appellant, Allen L. Feingold, files this instant appeal from an Order entered by the Court
 on October 29, 2014.
                                  FACTU.A..LAND PROCEDURAL HISTORY

         On October 14, 2000, an incident occurred between George Antonas ("Plaintiff') and
 Socrates Vasilliadis (''Defendant,,).      Pursuant to the police incident report, Plaintiff reported he
 was "hit by a vehicle and landed on hood of vehicle and then fell of and was dragged by vehicle.
 He stated both him and other driver got out of vehicles and started to fight." See, Exhibit A to
 Progressive Insurance's Memorandum of Law in Support of Summary Judgment.                    On October
 10, 2002, Defendant filed a complaint against Plaintiff in the Delaware County Court of
 Common Pleas for assault, battery and negligence.          On October 15, 2002, Plaintiff, through his
 attorney Allen L. Feingold ("Feingold"), filed a complaint against Defendant in the Philadelphia
 County Court of Common Pleas claiming Defendant                   acted "so recklessly, wantonly and
 willfully, or he acted intentionally when he drove ...       into the Plaintiff ... and left the scene of
 · the accident without rendering any help, care or assistance."         See, Exhibit C to Progressive
 )nsurance's Memorandum            of Law in Support of Summary Judgment.           After arbitration on
  January 29, 2004, Defendant was awarded $50,000 against Plaintiff.             On April 2, 2004, the
  ~hiladelphia action was transferred to Delaware County and, consequently, the two cases were
  :ousolidated.




                                                             C}
                                                               i
                                                               '




a d
                                                                                                       Circulated 09/18/2015 11:59 AM



             In March 2006, Feingold was suspended for three years.'                  When the case proceeded to
 trial, on May 9, 2007, Plaintiff was represented by Dorn Garcia and Defendant was not only
 unrepresented but he foiled to appear.                Plaintiff was ultimately awarded $300,000 after the
Delaware County Court found that "based on the preponderance of the evidence presented at the
non-jury trial in this matter, Vassiliadis' action on October 14, 2000, satisfy all the elements of
assault, battery and negligence." See, Exhibit I to Progressive Insurance's Memorandum of Law
in Support of Summary Judgment.
             On May 27, 2011 this judgment was transferred to Montgomery County and, on June I 0,
2011, a praecipe for writ of execution was filed against Defendant and Progressive Northern
Insurance Company ("Progressive")                 as garnisbnee.       On October 5, 2012, Feingold filed a
"Motion to Allow Participation" before the Honorable Wendy Demchick-Alloy.2 In that motion,
Feingold alleged that "Plaintiff has assigned a portion of his judgment in this matter" to him,
specifically, $50,000.         To this motion, he attached a document titled "Agreement, Contract and
Assignment" to support his position that the Court should "allow his full participation in pursuit
of the collection of the judgment assigned to him. by" Plaintiff.                 On December 20, 2012, Judge
Demohick-Alloy entered an order denying Feingold's motion specifically stating that he "is not
to have any involvement or participation with the litigation of this garnishment action."
            On July 19, 2013, Plaintiff filed a praecipe to attach Feingold's verification of "the facts
and the law involved in this matter" to its answer to Prcgressive's motion for summary
judgment.        Through an order, dated October 2, 2013, the undersigned granted Progressive's
motion to strike the verification. On September 9, 2014, Feingold filed a ''Petition to Intervene"
uguing that he "attempted to participate in these proceedings,                       as he had been assigned a
\50,000.00 portion of the judgment proceeds by [Plaintiff] representing fees owed by [Plaintiff]
 hr work performed by petitioner in other matters."                  Feingold attached the same "Agreement,
 ~ntract and Assignment" that he did in his October 5, 2012 motion before Judge Demchick-

  1eingold
                 was suspended by the Pennsylvania Supreme Court for "failing to correct false information given by a
      :nt during a deposition.,instructing an employee in a medical office to falsely say that she could not locate the
      :nt-patient's medical records that had been subpoenaed by opposing counsel, and filing two frivolous lawsuits."
       ~ugust 2006, Feingold was suspended for two years, to run consecutively to the first suspension, for "choking a
       te pro tem who had entered a ruling that Feingold did not agree with." However on August 22, 2008, Feingold
        idisbarred. See, Exhibit C to Progressive Insurance Company's Motion for Protective Order.
         teview of the docket indicates that this case was initially assigned to Judge Wendy Demchick-Alloy, who
        ·:ided over it from its inception in2011 through March 2013 when the case was transferred to the Honor8:ble
          icia Coonahan. The case was then transferred to the undersigned after Judge Coonahan recused herself m June
       l.
                                                                                   Circulated 09/18/2015 11:59 AM




 Alloy. Again, Feingold argued that he "is legally entitled to intervene in this litigation to pro tcct
 his interest in the judgment" After argument on October 29~ 2014, the undersigned entered an
 order stating "[a]ny and all pleadings, petitions, motions or other filings presented to the Court
 by disbarred lawyer Allen L. Feingold, or on behalf of disbarred lawyer Allen L. Feingold, are
 hereby stricken."
                                               ISSUES
        Feingold filed the instant appeal on November 4, 2014 and filed a "Concise Statement of
Matters Complained of on Appeal" on November 24, 2014. In that statement, Feingold alleged:
        (1)     The trial court erred and/or abused its discretion in refusing to permit appellant
Feingold to intervene in this garnishment action. Feingold was an interested and aggrieved party
and had standing, both legally and factually, to participate :in these garnishment proceedings.
        (2)    The trial court erred and/or abused its discretion in refusing to allow appellant
Feingold to participate :in depositions where representatives of Progressive Northern repeatedly
sabotaged the depositions of key employees; concealed and destroyed documents; and refused to
comport with all reasonable requests for information.
       (3)     The trial court erred and/or abused its discretion in allowing Progressive to
collaterally attack the judgment in   this case, an act of 'jurisprudence"   which was contrary to all
established law and precedent in this Commonwealth.
       (4)     The trial court erred and/or abused its discretion in refusing to require Progressive
to comply with discovery requests in aid of execution because the trial court evidently did not
comprehend that this was not a civil lawsuit; but, rather a proceeding involving the execution
upon a judgment, the validity of which was immune from attack.
       (5)     The trial court erred and/or abused its discretion :in granting 'judgment" to
Progressive as such is impossible under the procedural circumstances of this proceeding and
igain re.fleetsthe trial court's inability to comprehend the nature of this proceeding.
       ( 6)    The trial court has displayed a fixed bias and :incompetencythroughout the course
  lthe present proceedings such that appellant Feingold has been deprived of his constitutionally
  la.ranteed rights as a citizen oftb.e United States as enshrined in the Constitutions of the United
   ites and the Commonwealth of Pennsylvania to the due process of law, the equal protection of
    law and the protection of bis guaranteed, legal property interest in the judgment at the heart
    :~s garnishment action.
                                                                                               Circulated 09/18/2015 11:59 AM




                                                             ANALYSIS
            Feingold first argues that this Court erred and/or abused its discretion in refusing to
 permit him to intervene in this garnishment action.               On September 9, 2014, Feingo]d filed a
 "Petition to Intervene" before the undersigned; however, on October 5, 2012, he filed a similar
 "Motion to Allow Participation" before the Honorable Wendy Dernchick-Alloy,                          Not only did
 the September 2014 "Petition to Intervene" contain the same reasons (as the October 2012
petition)     to allow him to proceed in this garnishment                  action but it contained identical
documentation      (as the October 2012 petition) to support its reasoning.                   In response to the
October 5, 2012 "Motion to Allow Participation," Judge Dernchick-Alloy entered an order, on
December 20, 2012, denying Feingold's motion specifically stating that he "is not to have any
involvement or participation with the litigation of this garnishment action."
        One of the distinct rules that are encompassed within the "law of the case" doctrine is the
coordinate jurisdiction rule. Zane v. Friends Hosp., 836 A.2d 25, 29 (Pa. 2003). The coordinate
jurisdiction rule commands that upon transfer of a matter between trial judges of coordinate
j urisdiction, a transferee trial judge may not alter resolution of a legal question previously
decided by a transferor trial judge.         Id. More simply stated, judges of coordinate jurisdiction
should not overrule each other's decisions. Id. "The law of the case doctrine refers to a family of
rules which embody the concept that a court involved in the later phases of a litigated matter
should not reopen questions decided by another judge of that same court or by a higher court in
the earlier phases of the matter."        Clearwater Concrete & Masonry, Inc. v. West Philadelphia
Financial Services Institution, 18 A.3d 1213, 1216 (Pa. Super. 2011) citing Commonwealth v.
King, 999 A.2d 598, 600 (Pa. Super. 2010.) "A trial judge may always revisit his own prior pre-
trial rulings in a case with.out running afoul of the law of the case doctrine; by its terms, the
doctrine only prevents a second judge from revisiting the decision of a previous judge of
:Oordinate jurisdiction or of an appellate court in the same case."                  Clearwater at 1216 citing
 :ommonwealth v. Starr, 664 A.2d 1326, 1331 (Pa. 1995).3 As it is this Court's opinion that we
 innot re-litigate the December 20, 2012 Order of Judge Demchick-Alloy,                     there was no error in
 fusing to permit Feingold from intervening in this case.




  '~intiff's counsel attached a statement to Feingold's "Petition to Intervene" in which he concedes that the
   lersi.gned "cannot overrule Judge Alloy, a judge of equal jurisdiction,"
                                                     A /' 7,-1/
                                                    i/   I   A
                                                                                                         Circulated 09/18/2015 11:59 AM




I
I
\
             Next, Feingold contends that the trial court erred and/or abused its discretion in refusing
     to allow him to participate in depositions. A review of the case indicates that the undersigned
     has only entered two orders regarding Feingold:                   the October 2, 2013 order striking                his
     verification and the October 29, 2014 order denying his petition to :intervene. At no time did the
     undersigned enter an order prohibiting him from participating in depositions.                      We believe that
    Feingold may be attempting to appeal Judge Dernchick-Alloy's                        January 18, 2012 order that
    prohibited him from being present during depositions. If this is correct, th.en Feingold is directed
    to file an appeal with Judge Demchick-Alloy so that she can address this issue.
            Feingold next maintains that the trial court erred and/or abused-its discretion in allowing
    Progressive to collaterally attack the judgment in this case. First, this argument is outside the
    scope of the present appeal and, consequently, should be waived. Additionally, this argument
    addresses the merit of the case, which may be proper for Plaintiff's attorney but is not proper for
    Feingold, considering Judge Demchick-Alloy's                 December 20, 2012 order and his status as a
    disbarred attorney."
            Feingold next alleges that trial court erred and/or abused its discretion in refusing to
    require Progressive to comply with discovery requests in aid of execution. The present order on
    appeal is the denial of Feingolds "Petition to Intervene."                 Again, this argument is outside the
    scope of the present appeal and should be waived.
            Feingold next claims that the trial court erred and/or abused its discretion in granting
    'judgment"    to Progressive.       On November 4, 2014, the undersigned entered an order granting
    Progressive's motion to dismiss. The order further stated "[j]udgment is hereby entered in favor
    of Progressive Northern Insurance Company." However, this November 4, 2014 order, entered
    after the October 29, 2014 order, is not the current order on appeal. Consequently, this argument

    is outside the scope of the present appeal and should be waived.
           Finally, Feingold argues that the trial court has displayed a fixed bias and incompetency
    \hroughout the course of the present proceedings                   that have caused a deprivation               of bis
     cnstitutional rights, including violations of his due process and equal protection rights as well as
     is legal property interest in the judgment.             As stated above, the undersigned has only entered


      ~s a disbarred attorney, Feingold is required to follow Pennsylvania Rules of Disciplinary Enforcement 217( 4),
      ·uch states, in pertinent part, "a formerly admitted attorney is specifically prohibited from engaging in any of the
       lowing activities: (iii) performing any law-related services for any client who in the past was represented by the
       ·1\l.erly admitted attorney."
                                                        /j       /;
                                                        ~!---· ©- 0
                                                      ./ l
                                                                                          Circulated 09/18/2015 11:59 AM



 two orders that pertain to Feingold.      In his "Petition for Reconsideration to Proceed In Forma
 Pauperis," which was ultimately granted by the Honorable Bernard Moore, Feingold argued that
 the undersigned has displayed prejudice against Feingold by describing him as a "disbarred
 lawyer" in the October 29, 2014 Order. First, Feingold was disbarred, on August 22, 2008, and
therefore describing him as a "disbarred lawyer" is accurate. Second, the October 29, 2014 order
was submitted by Progressive who, the undersigned can only imagine, included such language
after Feingold attempted to sign-in as Plaintiff's counsel in a previous proceeding, after he was
disbarred, See, Notes of Testimony, 9/14/12, pp. 8-9. Although Feingold attempts to argue that
"the only reason his petition [to intervene] was turned down was" b ............. se of the undersigned's
"extreme prejudice," there is no evidence to support this false allegation.          With regard to the
alleged "incompetency" of the Court, it is evident that the law of the case doctrine/coordinate
jurisdiction rule applies to this case. Consequently, the undersigned was required to uphold the
December 20,.2012 Order of Judge Demchick-Alloy and refuse to allow Feingold to intervene in
this action.
                                                CONCLUSION
           For the reasons set forth above, we respectfully submit that this Court's Order entered on
October 29, 2014 be affirmed.




  ipies of this Opinion mailed January 5, 2015 to:
   iott Tolan, Esquire for Plaintiff
   vid R. Friedman, Esquire for Defendant
   en L. Feingold
    rates Vassiliadis
    irt Administration

   VVr,l   /Jul(/7tu/(;
    etary